Citation Nr: 1409000	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran was in missing status from May 1944 to January 1945 and had service with the recognized guerillas from January 1945 to February 1946 and with the New Philippine Scouts from August 1946 to May 1949.  The Veteran died in June 2007.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2013.  A transcript of that hearing is of record.   


FINDINGS OF FACT

1.  An unappealed October 2009 Board decision denied service connection for the cause of the Veteran's death.  

2.  The evidence associated with the claims file subsequent to the October 2009 Board decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and any representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  When providing the notice in a claim to reopen a previously denied claim, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record shows that the appellant was mailed a letter in August 2010 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2010 letter also provided the appellant with appropriate notice with respect to the reason for the prior final denial and appropriate notice with respect to the effective date element of her claim.  The Board acknowledges that the appellant was not provided notice with respect to the disability rating element of her claim.  However, as the underlying claim in this case is entitlement to service connection for the cause of the Veteran's death, if granted, no disability rating will be assigned.  Therefore, the failure to provide rating notice is not prejudicial and there is no bar to proceeding with a final decision.  

The Board also finds the appellant has been provided adequate assistance in response to her claim.  The Veteran's service medical records are of record.  Private treatment notes have been obtained.  The appellant has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Further, the Board acknowledges that a VA medical opinion has not been obtained in this case.  However, VA has no obligation to obtain such an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159 (c)(4) (2013).  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The requirement that new evidence raise a reasonable possibility of substantiating the claim does not require new and material evidence as to each previously unproven element of a claim and is a low threshold.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant filed a claim of entitlement to service connection for the cause of the Veteran's death in June 2007.  In a September 2007 rating decision, the appellant was denied entitlement to service connection for the cause of the Veteran's death based on a finding that there was no evidence that the Veteran's cause of death was incurred in active service or was related to his active service.  The appellant appealed that decision.  An October 2009 Board decision denied service connection for the cause of the Veteran's death based on a finding that there was no competent evidence of a nexus between the Veteran's cause of death and his active service.  The appellant did not appeal that decision.

The pertinent evidence of record at the time of the October 2009 Board decision included the Veteran's service medical records, which show that the Veteran was treated for acute pneumonia and acute bronchitis on several occasions during active service; the Veteran's death certificate, which listed the Veteran's immediate cause of death as pneumonia; statements from the Veteran (submitted in conjunction with claims filed prior to his death) and the appellant, in which they report that the Veteran's respiratory disabilities first manifested while he was in active service; post-service medical records showing that the Veteran received current treatment for chronic obstructive pulmonary disease (COPD) and pulmonary tuberculosis; and an April 2007 letter from the Veterans Memorial Medical Clinic, in which it was noted that the Veteran had been admitted to the hospital for treatment of a cerebral concussion secondary to a motor vehicle accident, chronic liver disease secondary to alcoholic liver disease versus post-hepatic, and acute respiratory failure secondary to COPD and chronic bronchitis.

The pertinent evidence that has been received since the October 2009 Board decision includes additional statements from the appellant, to include her January 2013 Board hearing testimony, in which she reported that the Veteran's respiratory problems first manifested during active service; additional copies of the Veteran's service medical records showing treatment for both acute pneumonia and acute bronchitis during the Veteran's active service; and additional copies of the Veteran's death certificate, showing his immediate cause of death listed as pneumonia.  

The Board finds that the evidence submitted since the October 2009 Board decision is not new and material.  Service connection for the cause of the Veteran's death was denied previously based on a finding that there was no indication that the Veteran's cause of death was incurred in or otherwise related to his active service.  The appellant has not provided any new and material evidence indicating that the Veteran's cause of death was related to his active service.  The copies of previously reviewed evidence are cumulative and redundant and do not constitute new evidence.  The appellant's contentions are also redundant of those previously considered in the final denial.  There is no new competent evidence of record that links the Veteran's cause of death to service in any way.

Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is not warranted.



ORDER

New and material evidence has not been presented and reopening of the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


